                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                 UNITED STATES DISTRICT COURT

                                   8                                NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                        KHINE KHINE AUNG,
                                  10                                                       Case No. 17-cv-05979-RS
                                                       Plaintiff,
                                  11
                                                v.                                         ORDER DISMISSING CASE
                                  12
Northern District of California
 United States District Court




                                        COMMISSIONER OF SOCIAL
                                  13    SECURITY,
                                  14                   Defendant.

                                  15          On February 27, 2019, Plaintiff Khine Khine Aung was ordered to show cause why this

                                  16   case should not be dismissed for failure to prosecute. (Dkt. 15.) Plaintiff was advised that failure

                                  17   to respond by March 13, 2019 would result in dismissal of this action without further notice. The

                                  18   deadline for a response has passed. The case is therefore dismissed.

                                  19

                                  20   IT IS SO ORDERED.

                                  21

                                  22   Dated: March 19, 2019

                                  23                                                   ______________________________________
                                                                                       RICHARD SEEBORG
                                  24                                                   United States District Judge
                                  25

                                  26
                                  27

                                  28
